DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 3/4/2022, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a mounting device for mounting an external electronic device, as recited in claim 1, wherein the second surface defining a guide groove; a hinge structure disposed on the second surface of the plate, the hinge structure including a rotary shaft extending from the second surface, a hinge shaft extending along the second surface and a guide member inserted into the groove of the second surface of the plate; and a support member coupled to the hinge shaft, the support member including a first portion extending from the hinge shaft by a first length and a 

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a mounting device for an external electronic device, as recited in claim 17, wherein the second surface defines a guide groove therein; a rotary shaft extending from the second surface and coupled to the plate so as to be rotatable; and a support member rotatable about the rotary shaft as guided by movement of a guide member inserted into the guide groove, the support member extending from the second surface of the plate at an angle, wherein the mounting device is configurable to a first position in which the support member and one of the first pair of edges are supported on an external surface and a second position in which the support member and one of the second pair of edges are supported on the external surface, wherein the plate forms substantially the same angle with respect to the external surface in the first position and the second position, 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835